FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D16-5680
                 _____________________________

DANTRELL J. JENKINS,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  ___________________________

On appeal from the Circuit Court for Bradford County.
William E. Davis, Judge.

                           April 5, 2018

PER CURIAM.

    Dantrell Jenkins was charged and convicted of sexual
battery upon a person less than twelve years of age and
sentenced to life in prison. On appeal, he argues that the trial
court failed to conduct an adequate hearing before deciding to
admit a child hearsay statement. We disagree and affirm.

     Jenkins is a close relative of the victim’s father, had a close
relationship with the victim and her mother, and often came to
their house. Jenkins admitted that in the early morning hours
one day, when the victim was eight years old, he came to the
house high on various drugs and lay down next to her. Sometime
later, the victim’s father walked into the living room and saw the
victim with Jenkins’ penis in her mouth. Jenkins contends that
he woke up when the victim, on her own, took Jenkins’ pants off
and began performing oral sex on him. Just as he woke up, and
before he could stop her, he claims, her father walked in and saw
them. The victim gave a different account of the events, which
included Jenkins waking her up, grabbing her by the back of the
head, and forcing her to put his penis in her mouth.

     The victim told her mother that her father had walked in
that morning and saw Jenkins’ penis in her mouth; she
mentioned no other details, such as who initiated the act. The
State filed a notice to rely on this statement at trial as the
statement of a child victim pursuant to section 90.803(23),
Florida Statutes.

     At the child-hearsay hearing, the victim’s mother told the
trial court what the victim told her. The defense conceded that
Jenkins had already admitted that the incident occurred, and
only argued as to who initiated it. But the defense argued that
the victim’s mother was not a credible source, and believed some
of her hearing testimony was incompatible with her previous
interview with child services personnel, in which she purportedly
minimized her knowledge of the incident. If the trial court
continued the hearing, the defense asserted, it could produce the
mother’s interviewer and demonstrate the mother’s inconsistency
and lack of credibility. If she was found to not be a credible
witness, the statement must be excluded.

     The trial court stated that any concerns it might have as to
the mother’s credibility were alleviated by Jenkins’ own
admission. The only statement the victim made to her mother—
that her father walked in and saw her and Jenkins—was
undisputed by Jenkins. The court declined to continue the
hearing and held that, so long as the victim testified at trial, her
statement to her mother would be admitted.

    Evidence at trial included the testimony of the victim, her
mother and father, the defense witness intended to impeach the
mother, and the individuals who conducted the interviews of both
the victim and Jenkins, as well as the recorded interviews
themselves. The jury returned a guilty verdict within twelve
minutes.

    Jenkins does not argue that the trial court’s findings were
inadequate under section 90.803(23), Florida Statutes, but only

                                 2
that it should have continued the hearing to allow the defense to
present an impeachment witness. Jenkins presents no authority
indicating that a trial court must continue a properly scheduled
hearing so the defense may produce impeachment witnesses, and
we decline to impose such a rule. Because there was competent,
substantial evidence supporting the reliability of the statement
at issue, the trial court did not abuse its discretion. See Perez v.
State, 536 So. 2d 206, 211 (Fla. 1988). This is especially the case
when the defendant stipulates to the truth of the statement. See
id. at 212 (Shaw, J., concurring specially) (“Even more
significantly, the hearsay statements were consistent with the
confession of petitioner . . . . Under these circumstances, the
hearsay corroborated the confession and served only to prove
corpus delicti by showing that a crime had been committed.”).
Had there been any error, it would have been harmless, as
Jenkins admitted that the act occurred in a post-Miranda ∗
recorded interview played before the jury.

    AFFIRMED.

B.L. THOMAS, C.J., and MAKAR and WINOKUR, JJ., concur.

                   _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

Andy Thomas, Public Defender, and Kevin Steiger, Assistant
Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jason Rodriguez,
Assistant Attorney General, Tallahassee, for Appellee.




    ∗
        Miranda v. Arizona, 384 U.S. 436 (1966).
                                 3